Citation Nr: 1452200	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-20 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUES

1.  Entitlement to payment of or reimbursement for unauthorized medical expenses incurred on August 8, 2011 at St. Joseph East Hospital.

2.  Entitlement to payment of or reimbursement for unauthorized medical expenses incurred on August 8, 2011 at Pattie A. Clay Regional Medical Center (to the extent remaining unauthorized).

3.  Entitlement to payment of or reimbursement for unauthorized emergency transportation expenses incurred on August 8, 2011 by Madison County Ambulance.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011, September 2011, and December 2011 determinations of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Lexington, Kentucky.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in VBMS to ensure consideration of the totality of the evidence.

The issues of entitlement to payment of or reimbursement for unauthorized medical expenses incurred on August 8, 2011 at Pattie A. Clay Regional Medical Center (to the extent remaining unauthorized), and for emergency transportation incurred on August 8, 2011, by Madison County Ambulance, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On August 8, 2011, the Veteran was enrolled in health care with VA, he had received VA medical care within the 24-month period priorto, and he was not otherwise medically insured.

2.  On August 8, 2011, the Veteran presented to the emergency room at Pattie A. Clay Regional Medical Center experiencing sudden dizziness, lightheadedness, and a pressure-like sensation in his chest; his presentation was noted as possible acute coronary syndrome and he was noted as being at high risk for coronary artery disease.

3.  The cardiologist ordered that the Veteran be transferred to St. Joseph East Hospital for an urgent heart catheterization, where any additional heart surgery could be performed (if required).

4.  Prior to his transfer to St. Joseph East for his heart catheterization, the Veteran informed the cardiologist that he was enrolled in VA healthcare, but the cardiologist opined that the standard of care warranted an immediate heart catheterization at St. Joseph East Hospital.

5.  The Veteran's treatment at St. Joseph East constituted emergency treatment, and an attempt to use a VA facility for treatment was not feasible or reasonable.


CONCLUSION OF LAW

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred on August 8, 2011, at St. Joseph East Hospital is warranted.  38 U.S.C.A. §§ 1725 (West 2014); 38 C.F.R. §§ 17.1002, 17.1004, 17.1005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to payment of or reimbursement for unauthorized medical expenses incurred on August 8, 2011, at St. Joseph East Hospital is granted herein, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran seeks entitlement to payment of or reimbursement for unauthorized medical expenses incurred on August 8, 2011, at St. Joseph East Hospital in Lexington, Kentucky.

When a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that provide for payment or reimbursement - 38 U.S.C.A. §§ 1725 and 1728.

The Board notes at the outset that the provisions of 38 U.S.C.A. § 1728 are not applicable in this case because the Veteran is not shown to be service-connected for any disability or participating in a Chapter 31 VA rehabilitation program.

Under the current version of 38 U.S.C.A. § 1725, VA shall make payment in certain cases for furnished emergency treatment by a private provider where the veteran is an active VA health-care participant, has received treatment in the 24-month period prior to the non-VA emergency treatment, and has no other health insurance.  See 38 U.S.C.A. § 1725(a) and (b) (West 2014) (as amended October 10, 2008 and February 1, 2010, see Pub. L. 110-387, 122 Stat. 4110, and Pub. L. 111-137, 123 Stat. 3495).

The term "emergency treatment" is defined as medical care or services rendered in a medical emergency of such a nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health, and where VA facilities are not feasibly available and an attempt to use them beforehand would not be reasonable.  38 U.S.C.A. § 1725(f)(1) (West 2014).

By way of background, a cardiology consultation report dated August 8, 2011 from the Pattie A. Clay Regional Medical Center in Richmond, Kentucky (prepared by Dr. A.K.) reflects that the Veteran presented to the emergency room after experiencing sudden dizziness, lightheadedness, and a pressure-like sensation in his chest, his systolic blood pressure was only 50, and an EKG revealed, among other things, supraventricular tachycardia with a rapid ventricular rate with peaking T waves.  Dr. A.K. noted that the Veteran had a high risk profile for coronary artery disease, and opined that acute coronary syndrome should be ruled-out.  Dr. A.K. wrote an order for the Veteran to be transferred by ambulance to St. Joseph East Hospital in Lexington, Kentucky, for a heart catheterization (to be performed by him).

Dr. A.K. wrote an October 2011 letter on behalf of the Veteran in which he explained that because of his presentation in the ER, the findings on diagnostic testing, and his family history of coronary artery disease, an acute coronary syndrome was a possibility, and opined that the Veteran's acute presentation warranted an urgent cardiac catheterization by him and that this was the standard of care in the Veteran's case.

The Board also acknowledges that the Veteran explained in July 2012 correspondence that before he was transported to St. Joseph East, he told Dr. A.K. that he was enrolled for care at the VAMC, but that Dr. A.K. explained that due to the emergency situation, the Veteran had to be transported to St Joseph East where an immediate heart catheterization could be performed by him and any necessary heart surgery could be performed because he could go into immediate cardiac arrest at any time.  The Board finds the Veteran's statement in this regard to be credible.

The Board notes that VA records in the claims file indicate that the Veteran was an active VA health-care participant in August 2011 and had received treatment in the 24-month period prior to his non-VA treatment at St. Joseph East.  The records from the VAMC in Lexington, Kentucky also reflect that the Veteran was not insured by Blue Cross Blue Shield until September 2011.

The next question, therefore, is whether the Veteran's treatment at St Joseph East constituted "emergency treatment," i.e., whether a reasonably prudent person would have expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See 38 U.S.C.A. § 1725.

As described above, the Veteran presented to the Pattie A. Clay emergency room with a presentation of what was described by Dr. A.K. as possible acute coronary syndrome and a family history of coronary artery disease, and the Veteran was told that he could go into "cardiac arrest" at any time if the catheterization and any necessary heart procedure was not immediately performed at St. Joseph East (because apparently any necessary surgical procedure could not be performed at Pattie A. Clay).  Therefore, the Board finds that a reasonably prudent person would have expected that delay in seeking further immediate medical attention would have been hazardous to life or health.

Thus, the remaining question in this case is whether VA facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable.  In that regard, the Board acknowledges that, as noted by the VAMC in Lexington in making its determination, St. Joseph East is located in Lexington, Kentucky.  The VAMC also noted in the claims file that it was equipped for performing a heart catheterization.  While that may be so, the Board must ultimately give deference to the medical judgment of Dr. A.K., a cardiologist, who despite being informed by the Veteran prior to transfer that he was enrolled in VA health care, found that the "standard of care" in his case warranted an "urgent" heart catheterization by him immediately, and apparently at a hospital where Dr. A.K. knew that any other necessary heart surgery could be performed.  Based thereon, the Board finds that in this particular case, it cannot substitute its medical judgment for that of the cardiologist and, therefore, an attempt to use a VA facility in this case was not the standard of care and would not have been reasonable.

Thus, in light of the above, the Board concludes that entitlement to payment of or reimbursement for the unauthorized non-VA medical expenses incurred on August 8, 2011, at St. Joseph East Hospital in Lexington, Kentucky is warranted under 38 U.S.C.A. § 1725.


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred on August 8, 2011, at St. Josephs East Medical Center in Lexington, Kentucky is granted.


REMAND

The Veteran filed a February 2012 notice of disagreement with regard to the denial of payment of or reimbursement for all non-VA expenses incurred not only at St. Joseph East on August 8, 2011, but also for those expenses incurred that same day at Pattie A. Clay Regional Medical Center (including for Dr. A.K.), and for the emergency transportation by Madison County Ambulance.  

By way of background, the Board acknowledges that in December 2011, the VAMC notified the Veteran that payment for or reimbursement of the non-VA medical expenses that he incurred at Pattie A. Clay on August 8, 2011, were authorized and paid in full.  It is unclear, however, if certain of those expenses were mistakenly not included in such authorization and payment, such as the expenses billed for certain x-rays and charges by Dr. A.K. as raised by the Veteran in his notice of disagreement.

To date, the VAMC has not issued a Statement of the Case (SOC) addressing the above issues.  An unprocessed notice of disagreement should be remanded, not referred, for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, these matters are remanded herein for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) on the issue of entitlement to payment of or reimbursement for unauthorized medical expenses incurred on August 8, 2011 (1) at Pattie A. Clay Regional Medical Center (to the extent remaining unauthorized), and (2) for emergency transportation by Madison County Ambulance.  

Advise the Veteran of the requirement to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning these additional claims.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely substantive appeal in response to this SOC, thereby perfecting his appeal of this additional claim, it should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


